DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 11/19/2021.  As directed by the amendment: claims 1-4, 6-8, 10 have been amended, claims 5, 9 have been canceled, and new claims 11 have been added.  Thus, claims 1-4, 6-8 and 10-11 are presently pending in the application.
Response to Arguments
In light of the amendment to include “a cylindrical central portion has a height that is greater than a height of the proximal atrial portion” and a “plurality of needles extending from the distal portion” the examiner has reconsidered the double patenting rejection from the Non-Final office action. The amendment has overcome the previous double patenting rejection(s).
The amendment to delete the limitation “the proximal portion comprising a plurality of petals disposed in an overlapping arrangement” from claim 1 has necessitated the withdrawal of the previous 103 rejection over Lane et al. in view of Salahieh because Salahieh was used to teach a proximal portion comprising a plurality of petals disposed in an overlapping arrangement.
The amendment to claim 1 to include the limitation “a cylindrical central portion has a height that is greater than a height of the proximal atrial portion” and “a plurality of needles extending from the distal portion” has overcome the 102 rejection over Figulla. However, upon 
Applicant argues on page 7, the prior art Salahieh does not teach or suggest “a mitral valve prosthesis…comprising a proximal atrial portion” as recited in claim 1. The primary reference, Lane et al. used in the 103 rejection discloses a mitral valve prosthesis comprising a proximal atrial portion and a distal portion. Salahieh teaches a heart valve prosthesis in the same field of endeavor comprising a proximal portion and a distal portion and a central body frame, wherein the proximal and distal portion comprises a plurality of petals/anchors analogous to the Lane reference. Salahieh was used to teach the plurality of petals/anchors in Lane et al. could be configured to be overlapping as shown in Salahieh. The modification is for one known anchor for another.
The amendment to claim 1 to include the limitation “a cylindrical central portion has a height that is greater than a height of the proximal atrial portion” has overcome the 103 rejection over Lane et al. in view of Salahieh. However, upon further consideration a new ground of rejection has been made over Lane et al. in view of Chau et al.
Applicant argues on page 7, the prior art Lane et al. discloses an “annular region may define a generally D-shaped annulus suitable for fitting the contours of a typical native mitral valve.” The examiner respectfully disagrees. Although, Lane does disclose the annular region may define a generally D-shape annulus, alternative shapes, including a cylindrical annular 
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7, line 5 includes the limitation “wherein the a plurality of wires,” The “a” in the sentence should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of wires" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 did not recite a plurality of wires in the distal portion.
Claim 7 includes the limitation “the plurality of wires are a plurality of wire petals,” but it is not very clear which portion comprises the plurality of wires as applicant describes the distal portion having a plurality of wires (see claim 3 also identifies “the plurality of wires” but further specified the plurality of wires of the distal portion for clarity). It is suggested to reference “the plurality of wires of the proximal atrial portion for clarity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lane et al. U.S. Publication 2011/0319989 in view of Chau et al. U.S. Publication 2012/0323316 A1.

    PNG
    media_image1.png
    723
    586
    media_image1.png
    Greyscale

Regarding Claims 1, 2, 11, Lane et al. discloses a mitral valve prosthesis 800 having a constrained shape and an expanded shape (paragraphs [0131], [0138]), the mitral valve prosthesis comprising a replacement valve (as seen in figure 6 and paragraph [0032]) attached to an anchor, the anchor comprising: a proximal atrial portion 806 adapted and configured to self-expand from the constrained shape into the expanded shape (paragraphs [0091-0094]), wherein the proximal atrial portion 806 comprising a plurality of wire 816 of shape memory material and wherein the proximal atrial portion 806 flares radially outwardly (as seen in the annotated Figure 8A and paragraphs [0091-0092]); a distal portion 810 adapted and configured to self-expand In the embodiment used in the rejection above, Figure 8A of Lane et al. does not expressly disclose wherein the central portion is cylindrical. However, in an alternative embodiment as seen in Figures 6-7, Lane et al. discloses a mitral valve prosthesis 10 comprising proximal atrial portion 18, a ventricular/distal portion 22 and an annular region 20 forming the central portion, wherein the annular region 20 is cylindrical for the purpose of anchoring the valve along the native annulus (paragraph [0090]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lane’s central portion (e.g. annular region) to be cylindrical as taught in Figures 6-7 for the purpose of securing the central region along the native annulus. However, Lane et al. does not expressly disclose in the expanded shape the cylindrical central portion has a height that is greater than a height of the proximal atrial portion. Chau et al. teaches a mitral valve prosthesis 100 in the same field of endeavor comprising a proximal atrial anchor 124 that flares radially outwardly (paragraph [0090]), a distal ventricular anchors 126 comprising a plurality of wire petals 162 (as seen in Figures 5-10 and 23-24 and paragraphs [0090-0091]) and a cylindrical central portion 102 comprising a height H2 that is greater than a height of the proximal atrial portion for the purpose of having accommodating the size of the mitral valve to allow the capturing of the leaflets 10, 12 between a ventricular anchor and the main body of the frame and compress the mitral annulus/atrial tissue between the apex of the ventricular anchor and the outer rim of the atrial anchor to retain the mitral valve prosthesis in a desired position within the mitral valve orifice (paragraph [0130]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lane’s cylindrical central portion to comprise a height that is greater than the height of the atrial portion as taught by Chau et al. for the purpose of having accommodating the size of the mitral valve to allow the capturing of the leaflets between a ventricular anchor and the main body of the frame and compress the mitral annulus/atrial tissue between the apex of the ventricular anchor and the outer rim of the atrial anchor to retain the mitral valve prosthesis in a desired position within the mitral valve orifice.
Regarding Claim 4, Lane et al. discloses wherein the distal portion comprises a gap 818 (lack of petals forms a gap extending on both sides, proximal and distal ends to accommodate the native valve tissue, see Figure 8B) adapted to accommodate cardiac structures adjacent the native valve tissue. Wherein, Lane et al. discloses the anterior portion is flat and the posterior 
Regarding Claim 6, Lane et al. discloses wherein when in the expanded shape the central portion 808 has a diameter smaller than diameters of the proximal atrial portion and the distal portion in their expanded shapes (as seen in Figures 8A, 9A).
Claim(s) 3, 7-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lane et al. U.S. Publication Lane et al. U.S. Publication 2011/0319989 in view of Salahieh et al. U.S. Publication 2006/0058872 A1.
Regarding Claims 3, 7, Lane et al. does not expressly disclose the plurality of petals in the proximal atrial portion and distal portion are disposed in an overlapping arrangement. Salahieh et al. teaches a valve prosthesis in the same field of endeavor for replacing a native heart valve, the prosthesis comprises a proximal portion 80 and distal portion 80 and a central portion 30 and a replacement valve 20 (as seen in Figure 16), wherein the proximal portion and distal portion comprises a plurality of wire petals 80 disposed in an overlapping arrangement (as seen in Figures 4A-4N and 15A-19) for the purpose of having a plurality of anchoring members that form an atraumatic grasping of tissue of the patient’s native valve leaflets and facilitate proper positioning of the anchor and resist distal migration of the anchor (paragraph [0117]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lane’s the plurality of wire petals located on the proximal and distal ends of the valve prosthesis to further include a plurality of wire petals disposed in an overlapping arrangement as taught by Salahieh for the purpose of having a plurality of anchoring members that form an atraumatic grasping of tissue of the patient’s native valve leaflets and facilitate proper positioning of the anchor and resist distal migration of the anchor. The 
Regarding Claim 8, Lane et al. discloses wherein the distal portion comprises a gap 818 (lack of petals forms a gap extending on both sides, proximal and distal ends to accommodate the native valve tissue, see Figure 8B) adapted to accommodate cardiac structures adjacent the native valve tissue. Wherein, Lane et al. discloses the anterior portion is flat and the posterior portion is cylindrically shaped to accommodate the atrial side of the valve (paragraphs [0035] and [0092]).
Regarding Claim 10, Lane et al. discloses wherein when in the expanded shape the central portion 808 has a diameter smaller than diameters of the proximal atrial portion and the distal portion in their expanded shapes (as seen in Figures 8A, 9A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774